NOT FOR PUBLICATION                         FILED
                         UNITED STATES COURT OF APPEALS                     MAR 23 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT


 CHRISTOPHER VALLES,                                 No. 13-16165

             Plaintiff - Appellant,                  D.C. No. 1:08-cv-01888-LJO-DLB

   v.
                                                     MEMORANDUM*
 M. BARAJAS,

             Defendant - Appellee.

                        Appeal from the United States District Court
                            for the Eastern District of California
                        Lawrence J. O’Neill, District Judge, Presiding

                                 Submitted March 15, 2016**

Before:           GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

        California state prisoner Christopher Valles appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm.

      The district court properly granted summary judgment because Valles failed

to raise a genuine dispute of material fact as to whether defendant Barajas was

deliberately indifferent in treating the diabetic ulcer on Valles’s toe. See id. at

1057-60 (a prison official is deliberately indifferent only if he or she knows of and

disregards an excessive risk to an inmate’s health; medical malpractice,

negligence, or a difference of opinion concerning the course of treatment does not

amount to deliberate indifference).

      We do not consider arguments, allegations, or evidence raised for the first

time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009);

Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988).

      All outstanding motions and requests are denied.

      AFFIRMED.




                                           2                                    13-16165